212 F.2d 783
ROPER,v.UNITED STATES.
No. 6772.
United States Court of Appeals,Fourth Circuit.
Submitted April 5, 1954.Decided May 3, 1954.

Bryce R. Holt, U.S. Atty., Greensboro, N.C., on brief, for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion under 28 U.S.C. § 2255 to vacate and set aside the sentence which we affirmed on appeal in Roper v. United States, 4 Cir., 194 F.2d 1012.  The questions which the motion attempted to raise related to matters connected with the trial which could be raised only by appeal.  Appellant was represented on the trial by competent counsel and there is nothing to indicate a denial of due process or that the sentence was void for any other reason.  It is argued that the sentence of 20 years was excessive, but it appears that appellant was sentenced for kidnapping under 18 U.S.C. § 1201 which authorizes a sentence 'for any term of years or for life'.  The motion was entirely without merit and the order denying it will be affirmed.


2
Affirmed.